Citation Nr: 0808640	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-04 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
dysthymic disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1998 to July 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal, the RO increased the rating to 50 percent, 
effective from the day following separation from service, 
July 31, 2003.  


FINDING OF FACT

Dysthymic disorder does not produce occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as or the equivalent to: obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
service-connected dysthymic disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.7, 4.130, Diagnostic Code 9433 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
dysthymic disorder.  Where, as here, service connection has 
been granted and an initial disability rating has been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the degree of disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating for 
dysthymic disorder.  Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records, and afforded the veteran a VA 
examination.  

As the veteran has not contended and the record does not that 
there has been a material change in the disability since the 
VA examination of April 2004, reexamination is not warranted.  
38 C.F.R. § 3.327(a).  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that on examination in November 
2002 depression was noted. 

VA records, dated in December 2003, show that the veteran 
complained of intermittent anxiety without panic attacks 
particularly in crowds.  It was noted that the veteran was on 
medication. 

On VA examination in April 2004, the veteran complained of 
depression, fatigue, hyperinsomia, social isolation, and 
anxiety around a large group of people and sometimes while 
driving.  He stated that he wants to be left alone, that he 
is tired all the time, and that he is not motivated to do 
anything.  

The veteran also stated that he was not interested in a 
relationship although he was interested in his family.  He 
indicated that he had mood changes and that he was easily 
annoyed by people. 

The examiner noted that the veteran had no work history 
following service as he was a full time student on the GI 
Bill, that the veteran was single, and that he lived with two 
buddies in a house they were renting.  Academically, the 
veteran stated that he had a 3.4 GPA, but he did not find his 
studies challenging.  The examiner described the veteran as 
appropriately groomed, casually dressed, alert, and 
responsive without experiencing anxiety during the interview.  
The examiner found that the veteran's speech was normal, his 
thought processes were logical and coherent, his mood was 
neutral, and his affect was restricted.  The veteran denied 
unusually perceptual experiences such as auditory and visual 
hallucinations.  He denied homicidal ideation, but not 
suicidal ideation. 



On mental status examination, the veteran's level of 
attention and concentration were within normal limits. He was 
oriented.  There was no indication of memory dysfunction.  
Insight and judgment were somewhat compromised by 
narcissistic decision making.  Intellectual ability was 
average to above average, abstracting skills were not 
atypical, and computation skills were at the expected level.  
The examiner reported that the veteran had low interest, low 
self-esteem, poor concentration, low energy, and 
hyperinsomnia.  The Global Assessment of Functioning (GAF) 
score was 45. 

VA records from April to November 2004 show that the veteran 
was seen several times for complaints of fatigue or a lack of 
energy.  The veteran was on maintained on medication. 

In a statement in January 2006, the veteran asserted that his 
dysthymic disorder meets the criteria for a 70 percent rating 
because he has deficiencies in most areas including school, 
relationships, judgment, mood, and general thinking with 
symptoms of neglect of personal appearance, tiredness, and 
complete debilitating fear of social situations. 

VA records from February to May 2006 show that the veteran 
was on treatment regimen for depression, consisting of 
medication.  On psychiatric consultation in March 2006, the 
veteran was evaluated for depression.  The veteran's symptoms 
included depression, low mood, loss of pleasure in activity, 
poor energy, hypersomnolence, over eating, poor 
concentration, and psychomotor slowing.  The veteran 
indicated that he felt anxious around people and that he felt 
nervous when out or planning to go out.  He denied unprovoked 
panic attacks and generalized anxiety.  There was no history 
of psychiatric hospitalization.  The examiner noted that 
since service the veteran has been in school and in a work 
study program for computer technical support work.  Also, the 
examiner noted that the veteran had never married, but he has 
been in a relationship for over a year and that they got 
along well. 



On mental status examination, the veteran was described as 
well groomed, pleasant, and cooperative.  His mood and affect 
were anxious and mildly depressed.  Speech was moderately 
pressured and thought process was circumstantial.  The 
veteran denied suicidal, homicidal, or psychotic ideation.  
He was alert and oriented. His concentration, attention, 
insight, and judgment were moderately impaired.  The GAF 
score was 65.  

When the veteran was seen for a psychiatric consultation in 
May 2006 by the same physician, it was noted that there had 
been interim improvement in the depressive symptoms with 
medication.  The findings of mental status examination were 
essentially the same as the findings in March 2006.  The GAF 
score was 65. 

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various 
disabilities.38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



The dysthymic disorder is currently rated 50 percent under 38 
C.F.R. § 4.130, Diagnostic Code 9433, the General Rating 
Formula for Mental Disorders. 
Under the General Rating Formula for Mental Disorders, the 
criteria for the next higher rating, 70 percent, are 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.



Analysis 

Because of the potential for a separate rating for a separate 
period of time based on facts found, the Board will 
separately rate the psychiatric disorder based on the VA 
examination in April 2004 and the VA psychiatric evaluations 
in March and May 2006, which are adequate for rating 
purposes. 

VA Examination in April 2004

On VA examination in April 2004, the veteran described 
symptoms of depression, fatigue, hyperinsomia, social 
isolation, anxiety, lack of motivation, and suicidal 
ideation.  

The examiner assigned a Global Assessment of Functioning 
(GAF) score of 45, which is in the range 41 to 50 indicative 
of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job). 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 70 percent have been met.  It is the effect of the 
symptoms, rather that the presence of symptoms, pertaining to 
the criteria for a 70 percent rating, that is, occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, and 
mood, that determines the rating. 

As for the effect of the veteran's symptoms on work, school, 
or family relations, the examiner noted that the veteran had 
no work history following service as he was a full time 
student on the GI Bill, and academically, the veteran had a 
3.4 GPA, that that the veteran was single and he lived with 
two buddies in a house they were renting, and that while the 
veteran did not have an interest in a relationship, he was 
interested in his family.  

As for the effect of the veteran's symptoms on judgment, 
thinking, or mood, the examiner reported that the veteran's 
judgment was somewhat compromised, but his thought processes 
were logical and coherent and his mood was neutral. 

Based on these findings, the symptoms have not resulted in 
deficiencies in work, school, family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.   

Also except for suicidal ideation, none of the symptom listed 
in the criteria for a 70 percent rating are demonstrated such 
as obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  

For these reasons on the basis of the findings on VA 
examination in April 2004, the Board finds that the effect of 
the symptomatology, including a GAF score of 45, which was 
inconsistent with the findings of the examination, does not 
equate to or more nearly approximate the criteria of a 70 
percent rating, that is, occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.



VA Psychiatric Evaluations in March and May 2006

On VA psychiatric evaluations in March and May 2006, the 
veteran's symptoms included depression, low mood, loss of 
pleasure in activity, poor energy, hypersomnolence, over 
eating, poor concentration, psychomotor slowing, anxiousness 
around people, and nervousness when out or planning to go 
out.  

The VA physician assigned a GAF score of 65 after each 
evaluation, which is in the range of 61 to 70 indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

As for the effect of the veteran's symptoms on work, school, 
or family relations, physician noted that since service the 
veteran has been in school and in a work study program for 
computer technical support work.  Also, the examiner noted 
that the veteran had never married, but he has been in a 
relationship for over a year and that they got along well.  
When the veteran was seen in May 2006 by the same physician, 
it was noted that there had been interim improvement in the 
depressive symptoms with medication.  

As for the effect of the veteran's symptoms on judgment, 
thinking, or mood, on mental status examination, the 
veteran's mood and affect were anxious and mildly depressed.  
Speech was moderately pressured and thought process was 
circumstantial.  The veteran denied suicidal, homicidal, or 
psychotic ideation.  He was alert and oriented. His 
concentration, attention, insight, and judgment were 
moderately impaired.

Based on these findings, the symptoms have not resulted in 
deficiencies in work, school, family relations, judgment, 
thinking, or mood, that are the equivalent to the symptoms 
listed in the criteria for a 70 percent rating, namely, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. 

Also none of the symptoms listed in the criteria for a 70 
percent rating are demonstrated such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. 

For these reasons on the basis of the findings on VA 
psychiatric evaluations in March and May 2006, the Board 
finds that the effect of the symptomatology, including GAF 
scores of 65, which were consistent with the psychiatric 
evaluations, does not equate to or more nearly approximate 
the criteria of a 70 percent rating, that is, occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.

For the above reasons, the preponderance of the evidence is 
against the claim for an initial rating higher than 50 
percent for dysthymic disorder.  38 U.S.C.A. § 5107(b).  


ORDER

An initial rating higher than 50 percent for dysthymic 
disorder is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


